— Order, Supreme Court, Bronx County (Alison Y. Tuitt, J.), entered on or about April 17, 2013, which denied defendant’s motion, inter alla, to vacate a default judgment and dismiss the complaint, unanimously affirmed, without costs.
Defendant did not proffer a reasonable excuse for his default. The record supports plaintiffs claim that defendant engaged in a pattern of default that warranted the denial of his motion to vacate the default.
In light of the above, we need not reach the merits of defendant’s defense. Concur — Friedman, J.E, Sweeny, Andrias, Gische and Clark, JJ.